Citation Nr: 0406398	
Decision Date: 03/11/04    Archive Date: 03/19/04	

DOCKET NO.  00-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include degenerative joint disease with 
chondromalacia and a torn medial meniscus and anterior 
cruciate ligament. 

2.  Entitlement to an increased (compensable) evaluation for 
a scar as the residual of a spider bite to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's current 
left knee disability, and the current severity of his 
service-connected scar of that same knee.  In that regard, at 
the time of a VA medical examination in June 1999, the 
veteran did not complain, nor was any mention made, of a scar 
of the left knee.  On subsequent VA outpatient treatment in 
July of 1999, there was noted a 2 x 2-centimeter scar over 
the lateral aspect of the veteran's left knee in the 
midpatellar region.  However, there was no indication as to 
whether the scar in question was tender and/or painful, or 
whether it produced any limitation of function of the 
veteran's left knee.  While on subsequent VA orthopedic 
examination in April 2001, there was once again noted a 
2-inch long scar directly over the anterior aspect of the 
left patellar ligament, no further clinical findings were 
offered or recorded.  Significantly, that examination is now 
almost 3 years old.

The Board notes that, on August 30, 2002, there became 
effective new schedular criteria for the evaluation of 
service-connected skin disorders.  Those revised criteria 
provide for the evaluation of the veteran's service-connected 
scar on the basis of the amount of skin area affected, the 
presence (or absence) of pain on examination, and/or any 
limitation of function of the body part affected.  See 
38 C.F.R. Part 4, Codes 7801, 7802, 7804, 7805 (2003).  
Regrettably, the evidence available does not present findings 
in sufficient detail to enable the Board to thoroughly 
evaluate the current extent of the disability at issue.  
Accordingly, further development of the evidence will be 
undertaken prior to a final adjudication of the veteran's 
claim for an increased evaluation for a service-connected 
scar of the left knee.

Turning to the issue of service connection for a left knee 
disability, the Board notes that, based on the evidence of 
record, the veteran currently suffers from the postoperative 
residuals of left anterior cruciate ligament repair and 
medial meniscectomy, as well as chondromalacia of the left 
patella.  It is these residuals, the veteran argues, which 
are the result of a spider bite to the left knee which 
occurred in service.

In that regard, a review of the records discloses that, while 
in service, the veteran did, apparently, suffer a spider bite 
to his left knee, for which he received treatment.  However, 
as of the time of the veteran's service separation 
examination in August 1984, there was noted only a scar of 
the left knee in the area of the bite.  While on VA medical 
examination in June 1999, the veteran's claims folder was 
available for review, the majority of the inservice evidence 
contained in that file consisted of microfiche which the 
examiner could not read.

On subsequent VA orthopedic examination in late April 2001, 
it was specifically noted that the veteran's claims folder 
was not available for review.  However, in an addendum to 
that examination dated in June 2001, the examiner made 
reference to an August 1983 note describing the veteran's 
left knee wound as a "2-centimeter wide, 2-centimeter deep 
avulsion type injury."  In the opinion of the examiner, the 
veteran's current left knee disability was "at least as 
likely as not" causally related to the injury which occurred 
during his military service.

The Board observes that, during the course of VA outpatient 
treatment in March 2000, the veteran gave a history of a torn 
left anterior cruciate ligament, as well as a "BO" meniscus 
tear.  Reportedly, the veteran had sustained that injury in 
1994 while jumping a fence, which caused his left knee to 
"give way," and which resulted in immediate swelling and 
pain.  Magnetic resonance imagining demonstrated a rupture of 
the anterior cruciate ligament, as well as a degenerative 
tear of the posterior horn of the medial meniscus.  On 
March 6, 2000, the veteran underwent the surgical 
reconstruction of his left anterior cruciate ligament, in 
conjunction with a patellar tendon graft.  Significantly, 
none of these records appear to have been a part of the 
veteran's claims folder at the time of his April 2001 VA 
orthopedic examination.

Under the circumstances, the Board is of the opinion that 
further development of the evidence would be appropriate 
prior to a final adjudication of the veteran's current 
claims.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2001, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The RO should, 
additionally, attempt to obtain any and 
all records of treatment relating to the 
veteran's 1994 injury to his left knee.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and dermatologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current left knee disability, and 
the current severity of his service-
connected scar of the left knee.  These 
examinations should be conducted by 
examiners who have not heretofore seen or 
examined the veteran.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination(s), and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.

3.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  Following 
completion of the orthopedic examination, 
the examiner should specifically comment 
as to whether the veteran's current left 
knee disability (excluding the 
aforementioned scar) is as likely as not 
the result of some incident or incidents 
of the veteran's period of active 
military service, including an inservice 
spider bite.  In offering this opinion, 
the orthopedic examiner should take into 
consideration, and specifically question 
the veteran regarding, the aforementioned 
1994 incident in which he reportedly 
injured his left knee while jumping a 
fence.

Regarding the requested dermatologic 
examination, the examiner should describe 
in detail the veteran's service-connected 
scar of the left knee, to include a 
description of the amount of skin area 
involved, the presence (or absence) of 
pain on examination, and whether the scar 
in question in any way affects the 
function of the veteran's left knee.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place should 
be included in the examination report(s).

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  Compliance 
requires that the veteran be notified, 
via letter, of any information and any 
medical or lay evidence not previously 
provided to the Secretary which is 
necessary to substantiate the claims.  A 
general form letter, prepared by the RO 
not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) [see 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)], they should be given the 
opportunity to respond.

5.  The RO should then review the 
veteran's claim for service connection 
for a left knee disability, as well as 
for an increased evaluation for a 
service-connected scar 



of the left knee as the residual of a 
spider bite.  Should the benefits sought 
on appeal remain denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and the decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



